Endicott, J.
We are of opinion that this case should have been submitted to the jury. The representations made by the defendant in relation to the situation of the farm, and the con dition and character of the buildings, were of material facts, affecting the value of the property, and were not expressions of opinion merely. Where a vendor makes such representations, as of his own knowledge, respecting the property he proposes to convey, and they are false, he is liable to the vendee who relies and acts upon the statements as true; and if not made as of his own knowledge, yet, if he knows them to be false, he is equally liable. It was therefore no conclusive answer in this case that the defendant had not seen the farm in New Hampshire. Litchfield v. Hutchinson, 117 Mass. 195. It is true that a person to whom such representations are made has ho right to rely upon them, if the facts are within his observation, or if he has equal means of knowing the truth. But if the facts are not known to him, and he has not equal means of knowing the truth, and can rely upon the statements made to him. without imputation of negligence, then, upon discovering them to be false and fraudulent, he may maintain an action. Manning v. Albee, 11 Allen, 520. In the case at bar, the farm respecting which the representations were made was situated in Tamworth, New Hampshire, far distant from the place of the bargain. No certain knowledge could be obtained by the plaintiff respecting it, except by visiting the estate. Negligence cannot be imputed to the plaintiff, as matter of law, in failing to visit a *209place so distant; and whether he was negligent, in fact, in not doing so, was a question for the jury upon all the evidence in the case.

Exceptions sustained.